Citation Nr: 0607759	
Decision Date: 03/17/06    Archive Date: 03/29/06

DOCKET NO.  04-19 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for residuals of an 
abdominal gunshot wound to include a gastrointestinal 
disability and scars on the abdomen and back.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

P. G. Vance, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1957 to October 
1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
St. Louis, Missouri Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The RO denied the veteran's claim 
seeking entitlement to service connection for residuals of a 
gunshot wound to the abdomen.
 
In his substantive appeal to the Board, dated May 2004, the 
veteran requested a Travel Board hearing.  He withdrew his 
request in a statement filed June 2004.

 
FINDING OF FACT

1.	There is no competent medical evidence indicating the 
veteran currently has any gastrointestinal disorders or 
scars on his abdomen or back. 


CONCLUSIONS OF LAW

1.	A gastrointestinal disability was not incurred during 
military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2005).

2.	A back scar was not incurred during military service.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2005).

3.	An abdominal scar was not incurred during military 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2005).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

Compliance with the Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the RO did provide the veteran with 
notice of the VCAA in November 2002, prior to the initial 
decision on his claim in March 2003.  Therefore, the timing 
requirement of the notice as set forth in Pelegrini has been 
met and to decide the appeal would not be prejudicial to the 
claimant.

Moreover, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

In its November 2002 VCAA letter, the RO informed the veteran 
about the information and evidence necessary to substantiate 
his claim of service connection for a gunshot wound to the 
stomach with scars.  Specifically, the letter stated:

		[T]he evidence must show three things:

An injury in military service or a disease that 
began in or was made worse during military service, 
OR an event in service causing injury or disease.

A current physical or mental disability.

A relationship between your current disability and 
an injury, disease, or event in service.

The letter also informed the veteran about the information 
and evidence that VA would seek to provide including VA 
medical records, relevant records from other federal 
agencies, and the veteran's private medical records from 
Baptist Memorial Hospital where he indicated he was initially 
treated for the gunshot wound. 

The RO explained what information and evidence the veteran 
was expected to provide.  Specifically, the letter instructed 
the veteran to submit any medical evidence showing current 
treatment, any evidence showing that his claimed disabilities 
have been treated since his discharge from the service, a VA 
authorization form so the RO could obtain private treatment 
records, and copies of service medical records in his 
possession.
 
Finally, although the VCAA notice letter did not specifically 
contain the "fourth element," the Board finds that the 
veteran was otherwise fully notified of the need to give to 
VA any evidence pertaining to his claim.  In this regard, the 
RO has informed the veteran in the rating decision, statement 
of the case (SOC), and supplemental statement of the case 
(SSOC) of the reasons for the denial of his claim and, in so 
doing, informed him of the evidence that was needed to 
substantiate that claim.  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error. 

Moreover, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes below that the preponderance of the evidence 
is against the appellant's claims for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

In addition, the duty to assist the veteran has been 
satisfied in this case.  All available service medical 
records as well as VA and private medical records pertinent 
to the years after service are in the claims file and were 
reviewed by both the RO and the Board in connection with the 
veteran's claim.  As noted in the Introduction to this 
decision, the veteran was afforded the opportunity to provide 
additional testimony at a hearing before the Board, but he 
ultimately chose to withdraw his hearing request.  VA has 
also assisted the veteran and his representative throughout 
the course of this appeal by providing them with a SOC and a 
SSOC which informed them of the laws and regulations relevant 
to the veteran's claim.  For these reasons, the Board 
concludes that VA has fulfilled the duty to assist the 
appellant in this case.


Background

The veteran seeks service connection for residuals of an 
accidental gunshot wound he received to the abdomen while on 
leave during a period of active duty in 1957.  He contends 
the wound resulted in a gastrointestinal disability and scars 
on his abdomen and back.

In his claim, the veteran states initial treatment for the 
gunshot wound was furnished by Baptist Memorial Hospital, a 
private facility in Blytheville, Arkansas.  The RO twice 
attempted to obtain treatment records from the hospital, but 
was informed in letters dated November and December 2002 that 
Baptist Memorial no longer maintained medical records from 
the time period in which the gunshot incident occurred.

The veteran's separation examination, dated October 1960, 
indicates the veteran did suffer an accidental gunshot wound 
to his left abdomen in 1957 which was treated with surgery.  
The separation report also notes the existence of a six inch 
vertical scar, lateral aspect, left abdomen.  Service records 
do not, however, reflect any gastrointestinal abnormalities 
or the presence of a back scar.

The claims file contains no further medical evidence, and the 
veteran, in an authorization form dated November 2002, stated 
he received no post-service treatment regarding the gunshot 
wound.
 
Following the filing of his claim, the RO made several 
unsuccessful attempts to provide the veteran with a VA 
medical examination.  The veteran canceled his first 
appointment in early February 2003, then did not appear at a 
rescheduled date later that month.  He subsequently explained 
that poor driving conditions prevented his attendance.  The 
veteran canceled his next examination in March 2004, and most 
recently did not appear for an appointment in June 2005.
 

Analysis

The veteran was scheduled for multiple VA examinations, but 
either canceled or did not appear.  The claims folder 
includes evidence that the veteran's current address was of 
record and that the RO spoke with the veteran by phone to 
facilitate the scheduling of appointments.  Concerning this, 
the Board notes that the duty to assist "is not always a 
one-way street."  Wood v. Derwinski, 1 Vet. App. 190 
(1991).  Because he did not appear for his last two scheduled 
examinations and has not offered "good cause" as to why, 
the Board is deciding the veteran's claim on the evidence 
currently of record.  38 C.F.R. § 3.655(a), (b).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).
The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered 
arbitrary).  Evidence must show that the veteran currently 
has the disability for which benefits are being claimed.

After careful consideration of the record, the Board finds 
the evidence insufficient to establish the presence of 
current gastrointestinal disabilities or scars on the 
veteran's back and abdomen.
 
The veteran's service medical records confirm the veteran 
suffered a gunshot wound to his left abdomen in 1957 and, at 
separation, had a six inch scar in the left abdominal area.  
The service records do not, however, note any scarring on the 
veteran's back, or provide evidence of any gastrointestinal 
disorders.  The claims folder contains no post-service 
medical records regarding the alleged residuals, and the 
veteran has stated he received no treatment related to the 
gunshot wound since separation.

While a layperson can be competent to testify to the 
existence of visible scars, see Charles v. Principi, 16 Vet. 
App. 370, 274 (2002) (finding veteran competent to testify to 
symptomatology capable of lay observation); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992), the veteran's 
claim arises more than forty years after the incurrence of 
the gunshot wound.  A prolonged period without medical 
complaint can be considered, along with other factors 
concerning the claimant's health and medical treatment, as 
evidence of whether an injury or disease incurred in service 
resulted in any current chronic or persistent disability.  
Cf. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(holding, in an aggravation context, that the Board may 
consider such an absence of evidence when deciding a claim).  
Due to the gap in time between the gunshot wound and the 
filing of the claim, and the absence of post-service 
treatment, the Board finds that the veteran's statements 
alone are insufficient to establish the presence of current 
scarring.
Further, with no indication of either in-service or post-
treatment treatment, the Board finds the evidence 
insufficient to prove a current gastrointestinal disability.  
While the veteran indicated in his claim that he experienced 
"stomach problems" which he related to his injury, as a 
layperson the veteran is not competent to provide a medical 
diagnosis or medical nexus evidence.  See Espiritu, 2 Vet. 
App. at 494-95.

In deciding whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(b).  In this case, given the lack of 
competent medical evidence establishing the presence of 
current gastrointestinal disorders or scarring, the 
preponderance of the evidence does not favor service 
connection, and the veteran's claims must be denied.  See 
Degmetich, 104 F. 3d at 1332.


ORDER

Entitlement to service connection for residuals of an 
abdominal gunshot wound to include a gastrointestinal 
disability and scars on the abdomen and back is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


